                                                                                                                                                s~·:·FILED
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I
                                                                                                                                           50            5fl#JiI
                                                                                                                                                      DISTRICT
                                                                                                                                                     fJ BIS I RIL I        NSAS


                                                UNITED STATES DISTRICT COURT                                                                W11 2019
              UNITED STATES OF AMERICA
                                                                        Eastern District of Arkansas

                                                                                             ;         JUDGMENT IN A CRIMINAL CASE
                                                                                                                                      :~ES w.1§;~,                         CLERK
                                                                                                                                                                          DEPCLERK

                                   v.                                                        )
                                                                                             )
                  EDIN LOPEZ-CONSTANZA                                                                 Case Number: 4:19CR00479-01 BRW
                                                                                             )
                                                                                             )         USM Number: 32823-009
                                                                                             )
                                                                                             )           Misty Wilson Borkowski
                                                                                             )         Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)                1
                                      -------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                                  Offense Ended

 8 U.S,C. § 13i6 (at                  Illegal
                                   \,· .·.
                                              Ref.'ntry of a Previously Deported
                                                                             ,
                                                                                 Alien,             ~'Cla$s E
                                                                                  '.·~), · ·.v,:;,••,,:• ·.,\~Vt· ,;;\..,,,,. ....
                                                                                                                                      7/31/2019                       1
                                      Felony



       The defendant is sentenced as provided in pages 2 through                            __3___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                           Dis           D are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in econonuc circumstances.

                                                                                             9/11/2019




                                                                                             BILLY ROY WILSON, U.S. District Judge
                                                                                            Name and Title of Judge




                                                                                            Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - hnprisonment

                                                                                                     Judgment -   Page     2
                                                                                                                         - - - of   3
 DEFENDANT: EDIN LOPEZ-CONSTANZA
 CASE NUMBER: 4:19CR00479-01 BRW

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  TIME SERVED with no term of Supervised Release to follow. If the defendant is deported, the defendant is reminded that he
  must not illegally return to the United States.



     D The court makes the following recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 1)2/18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment   Page   -~3~_     of          3
 DEFENDANT: EDIN LOPEZ-CONSTANZA
 CASE NUMBER: 4:19CR00479-01 BRW
                                                 CRIMINAL MONET ARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                 JVT A Assessment*                Fine                       Restitution
 TOTALS             $ Waived                      $ 0.00                          $ 0.00                      $ 0.00



 D The determination of restitution is deferred until           ----
                                                                           . An Amended Judgment in a Criminal Case            /AO 2./5C)   will be entered
      after such detem1ination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Pavee                                                                                  Restitution Ordered           Priority or Percentage




 TOTALS                                s                         0.00           S- - - - - - - - -0.00
                                                                                                   --


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(t). All ofthe payment options on Sheet 6 maybe subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the            D fine      D restitution.
        D the interest requirement for the           D fine      •      restitution is modified as follows:

 * Justice for Victims of Traffickin° Act of20 I 5, Pub. L No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
